  Case 1:21-cv-00321-MAC Document 5 Filed 07/02/21 Page 1 of 5 PageID #: 49




UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


KENNEDY LEE TASKER,                                §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §           CIVIL ACTION NO. 1:21-CV-321
                                                   §
RELIABLE CARRIERS, INC., and                       §
TRAVIS SMITH                                       §
                                                   §
                Defendants.                        §

                     ORDER TO CONDUCT RULE 26(f) CONFERENCE

         Having been informed by the clerk that one or more defendants in this case have appeared

by filing an answer or otherwise, the court directs the parties to confer as required by

FED. R. CIV. P. 26(f) no later than August 2, 2021.

         In addition to a discussion of the items set forth in Rule 26(f), the parties shall attempt in

good faith to agree on certain matters, including deadlines for a proposed Scheduling Order, and

shall file with the court a joint written report outlining their proposals no later than August 16,

2021.

         The parties must include the following matters in the joint conference report:

         1.     A factual and legal description of the case that sets forth the elements of each cause

                of action and each defense;

         2.     The date the Rule 26(f) conference was held, the names of those persons who

                attended, and the parties they represented;
  Case 1:21-cv-00321-MAC Document 5 Filed 07/02/21 Page 2 of 5 PageID #: 50




       3.     A list of any cases related to this case pending in any state or federal court,

              identifying the case numbers and courts along with an explanation of the status of

              those cases;

       4.     An agreed discovery/case management plan, if agreement can be reached, which

              will be used by the court to prepare a Scheduling Order (a sample Scheduling

              Order form is attached). The parties are encouraged to submit a completed

              Scheduling Order with their joint conference report, including proposed deadlines

              for the following:

              a.         Joining additional parties;

              b.         Filing amended pleadings;

              c.         Disclosing expert testimony pursuant to FED. R. CIV. P. 26(a)(2) and Local

                         Rule CV-26(b);

              d.         Completing all discovery;

              e.         Filing motions, including motions to transfer, to remand, to exclude or limit

                         expert testimony, to dismiss, and for summary judgment;

       5.     A suggested date for the Final Status Conference (see attached list of the court’s

              available Final Status Conference dates), at which time the final pretrial conference

              and the trial will be scheduled;

       6.     The expected length of trial and whether it will be to a jury or the bench; and

       7.     Whether the parties jointly consent to trial before a magistrate judge.

       The joint conference report must be signed by counsel for each party and by any

unrepresented parties.


                                                   2
  Case 1:21-cv-00321-MAC Document 5 Filed 07/02/21 Page 3 of 5 PageID #: 51




       All parties should keep in mind that the failure to participate fully in the Rule 26(f)

conference or to submit the joint conference report on a timely basis may result in the imposition

of sanctions authorized by FED. R. CIV. P. 16(f).

         SIGNED at Beaumont, Texas, this 2nd day of July, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                3
             Case 1:21-cv-00321-MAC Document 5 Filed 07/02/21 Page 4 of 5 PageID #: 52

         UNITED STATES DISTRICT COURT * * * * * * * EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

KENNEDY LEE TASKER                                      §
                                                        §
versus                                                  §   CIVIL ACTION NO. 1:21-CV-321
                                                        §
RELIABLE CARRIERS, INC., and                            §
TRAVIS SMITH                                            §

                                           SCHEDULING ORDER

The following schedule shall be followed.1 All communications concerning the case shall be directed in writing to
Julia Colyer, Court Administrator for Judge Crone, 300 Willow St., Suite 239, Beaumont, TX 77701. For urgent
matters, Ms. Colyer may be contacted at (409) 654-2880.
1. ________________________          NEW PARTIES shall be joined by this date.
2. ________________________          The pleadings shall be AMENDED by this date.
3. ________________________          PLAINTIFF shall designate EXPERT WITNESSES in writing and provide
                                     expert reports by this date.
4. ________________________          DEFENDANT shall designate EXPERT WITNESSES in writing and provide
                                     expert reports by this date.
5. ________________________          DISCOVERY shall be completed by this date.
6. ________________________          MOTION CUT-OFF. Aside from motions in limine, no motion, including
                                     motions to exclude or limit expert testimony, shall be filed after this date
                                     except for good cause shown. Without leave of court, a party may file only
                                     one summary judgment motion. (This date must be at least 2 weeks after
                                     the discovery completion date.)
7. ________________________          The JOINT PRETRIAL ORDER, including motions in limine and a proposed
                                     charge or proposed findings of fact and conclusions of law, shall be filed and
                                     proposed trial exhibits shall be exchanged on or before this date. (This date
                                     must be at least 12 weeks after the motion cut-off.)
8. ________________________          OBJECTIONS TO proposed exhibits, witnesses, and deposition excerpts, as
                                     well as responses to motions in limine, shall be filed by this date. (This date
                                     must be no more than 1 week after the Joint Pretrial Order is due.)
9. ________________________          RESPONSES TO OBJECTIONS shall be filed by this date. A failure to file
                                     a response to an objection shall create a presumption in favor of the court’s
                                     sustaining the objection. (This date must be no more than 1 week after the
                                     objections are due.)

10. ________________________         FINAL STATUS CONFERENCE at 10:00 a.m. (Select a date from the
                                     attached list, which must be at least 2 weeks after the responses to
                                     objections are due.) The case will be set for Final Pretrial Conference and
                                     Trial at the Final Status Conference. The parties should be prepared to try the
                                     case by this date.

11. _______________________          Estimated time to try before a jury/the court. (Underline one.)


         1
        General Proviso: This scheduling order does not relieve the parties from obtaining leave of court
whenever required by statute, the Federal Rules of Civil Procedure, or case law.
Case 1:21-cv-00321-MAC Document 5 Filed 07/02/21 Page 5 of 5 PageID #: 53




        Beaumont Final Status Conference Dates for Judge Marcia A. Crone

 (Select one of the dates listed below to complete Number 10 of the Scheduling Order)

September 3, 2021                                       April 6, 2023

October 1, 2021                                         May 5, 2023

November 5, 2021                                        June 2, 2023

December 3, 2021                                        July 7, 2023

January 7, 2022                                         August 4, 2023

February 4, 2022                                        September 1, 2023

March 4, 2022                                           October 6, 2023

April 1, 2022                                           November 3, 2023

May 6, 2022                                             December 1, 2023

June 3, 2022                                            January 5, 2024

July 1, 2022                                            February 2, 2024

August 5, 2022                                          March 1, 2024

September 2, 2022                                       April 5, 2024

October 7, 2022                                         May 3, 2024

November 4, 2022

December 2, 2022

January 6, 2023

February 3, 2023

March 3, 2023


                                            5
